Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the other of red and yellow”. However, it is not clear what is considered as the other of red and yellow. Is it one of red or yellow, or can it be other colors such as green and blue?

 Claim 16 recites “the other of marks of arrow and triangle”. However, it is not clear what is considered as the other of marks of arrow and triangle. Is it one arrow and one triangle or can it be circle or other shape?



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-10, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell et al. (US Patent 9,278, 449 B1).

As to claim 9, Linnell discloses an information processing apparatus comprising: a display controller configured to control display information to be displayed on a display apparatus, the display apparatus having an information display area displaying information related to an operation parameter of a robotic system in a time-series manner based on a robot control data (Fig. 8C, item 802, Col 4, lines 44-53, “a user interface of a computing device may display a visual simulation of the robots executing sequences of operations. For instance, a geometric representation of robots moving and operating over a sequence of operations or a timeline during a construction process may be shown along with successive states of a product as it is constructed by the robots. In some examples, the user interface may additionally contain functionality for a user to determine the sequences of operations in order to define a process (e.g., a manufacturing process).”); and 
a specify unit configured to specify a warning event based on the operation parameter (Col 20, lines 62-66, “the visual simulation may contain warning signals indicating possible errors or conflicts resulting from robotic operation. In some examples, the warning signals may reflect potential problems with programmed sequences of motion and operation before the instructions are transmitted to robots within the workcell for execution. In other examples, the warning signals may reflect problems arising during operation as well or instead. For example, unexpected outcomes of programmed robot actions may trigger warning signals within the visual simulation. In further examples, warning signals may take a number of different forms and may represent a number of different types of potential errors or problems within robotic operation.”.), 
wherein the display controller is configured to display the warning event on the information display area in such a manner that the warning event is displayed with different display manners depending on stages on a time series (Fig. 6B-6C, Fig. 8C, Col 21, lines 31-51, “the warning signal may be indicated by the robotic device 804 stopping movement along motion path 806, while a tool 812 that was mounted on an end effector of the robotic device 804 continues along motion path 806. In further examples, the warning signal may be represented by changing the color of the robotic device 804 within the visual simulation to a different color (e.g., red). In some examples, the color of the timeline 810 could be changed as well or instead.”. Col 21, lines 5-7, “warning signals may take a number of different forms and may represent a number of different types of potential errors or problems within robotic operation.”)

As to claim 10, claim 9 is incorporated and Linnell discloses wherein the display controller is configured to display the warning event on the information display area in such a manner that the warning event is displayed with different colors depending on stages on a time-series (Fig. 8C, Col 21, lines 31-35, “the warning signal may be indicated by the robotic device 804 stopping movement along motion path 806, while a tool 812 that was mounted on an end effector of the robotic device 804 continues along motion path 806. In further examples, the warning signal may be represented by changing the color of the robotic device 804 within the visual simulation to a different color (e.g., red). In some examples, the color of the timeline 810 could be changed as well or instead.”).

As to claim 22, Linnell discloses a control method of an information processing apparatus comprising: preparing the information processing apparatus comprising: a display controller configured to control display information to be displayed on a display apparatus, the display apparatus having an information display area displaying information related to an operation parameter of a robotic system in a time-series manner based on a robot control data; and a specify unit configured to specify a warning event based on the operation parameter; and displaying the warning event on the information display area by the display controller in such a manner that the warning event is displayed with different display manners in the time-series depending on stages (See claim 9 for detailed analysis.).

As to claim 23, Linnell discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method according to claim 22 (See claim 9 for detailed analysis.).

As to claim 24, Linnell discloses a manufacturing method for manufacturing articles by causing a robotic system to execute an operation verified by using the information processing apparatus according to claim 9 (See claim 9 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1)

As to claim 11, claim 9 is incorporated and Linnell discloses wherein the display controller is configured to display the warning event on the information display area in such a manner that the warning event is displayed with different colors depending on stages on the time-series (See claim 10).
Linnell does not explicitly discloses different patterns.
Nakazato discloses different display patterns (Nakazato, “The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”)
Linnell and Nakazato are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “displayed with different display patterns” as taught by Nakazato. The suggestion/motivation would have been work efficiency can be improved because the observer needs not perform the (Nakazato, ¶0103).

As to claim 13, claim 9 is incorporated and Linnell does not disclose the specify unit configured to specify the warning event as a first interference stage or a second interference stage based on the operation parameter, the first interference stage being a stage where first and second models of the robotic system are physically in contact with each other, the second interference stage being a stage where there is a gap in a predetermined range between the first and second models of the robotic system, and the display controller configured to differ a first display format for displaying the first interference stage on the information display area and a second display format for displaying the second interference stage on the information display area.
Nakazato discloses the specify unit configured to specify the warning event as a first interference stage or a second interference stage based on the operation parameter, the first interference stage being a stage where first and second models of the robotic system are physically in contact with each other, the second interference stage being a stage where there is a gap in a predetermined range between the first and second models of the robotic system (Nakazato, ¶0023, “the observer 1001 can check a possible interference between a robot arm and an obstacle. The possibility of damaging the robot when a robot arm is brought into contact with another robot arm in checking the interference can be reduced.“ ¶0096, “the interference determination unit 308 determines whether there is a portion where a robot arm is brought into contact with another robot arm and detects a possible interference portion.” ¶0096, “The interference determination unit 308 performs a robot simulation at a replay position advanced by the replay speed set by the setting unit 301 from the position and orientation of the robot at the one-loop previous replay position. Then, if there is a portion where the distance between the robot arm and a workpiece or a working space is equal to or less than a threshold value having been determined beforehand, the interference determination unit 308 determines that an interference may occur at the identified portion and detects it as a possible interference portion.” ¶0097, “the superimposed image generation unit 304 generates an image including an operating state of the second robot arm 1004 to be virtually displayed based on the position and orientation of the viewpoint acquired in step S3040, the three-dimensional shape information and the operation data acquired in step S3010, and the parameters set in step S3020. Further, the superimposed image generation unit 304 generates an image by emphasizing the possible contact portion detected in step S3047. More specifically, the superimposed image generation unit 304 displays a red-colored three-dimensional shape model of the robot in the vicinity of the detected portion.” ¶0100, “The interference determination unit 308 can be configured to detect a portion where the distance from the second robot arm 1004 to be virtually displayed, which is reproduced based on the acquired three-dimensional measurement data, the operation data, and the three-dimensional shape information, becomes equal to or less than a predetermined threshold value as an possible interference portion. Further, in determining a possible interference portion, the interference determination unit 308 can refer to a predetermined distance or an inclusion relation relating to the three-dimensional shape. Further, the interference determination unit 308 can be configured to generate notification with sound when a possible interference portion is detected.”), and 
the display controller configured to differ a first display format for displaying the first interference stage on the information display area and a second display format for displaying the second interference stage on the information display area (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”).
Linnell and Nakazato are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “specify the warning event as a first interference stage or a second interference stage based on the operation parameter, the first interference stage being a stage where first and second models of the robotic system are physically in contact with each other, the second interference stage being a (Nakazato, ¶0103).

As to claim 14, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller configured to display the first interference stage in one of red and yellow, and display the second interference stage in the other of red and yellow (Nakazato, ¶0097, “the superimposed image generation unit 304 displays a red-colored three-dimensional shape model of the robot in the vicinity of the detected portion.” ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated.).

As to claim 15, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller configured to display the first interference stage in one of mesh and stripe, and display the second interference stage in the other of mesh and stripe (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”).

As to claim 16, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller configured to display the first interference stage with one of marks of arrow and triangle, and display the second interference stage with the other of marks of arrow and triangle (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”).

As to claim 17, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller is configured to display a condition setting (Nakazato, ¶0087, “the operation input unit 207 can generate robot controlling data based on the estimated position and orientation. Further, if there is any possible interference confirmed through the interference check performed according to the method described in the first or second exemplary embodiment, the observer 1001 can input a robot operation according to the above-mentioned method and can correct the control data. For example, the observer 1001 can designate a passing point of the operation to be corrected and can edit the robot control parameters (e.g., joint angle, position, and action) at the designated passing point with the teaching pendant or a direct teaching computer terminal.” ¶0102, “include the operation input unit described in the second exemplary embodiment, so that the observer can input and correct the control data while checking the presence of a possible interference.”),

As to claim 18, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the specify unit configured to specify the first interference stage and the second interference stage for each frame unit in an operation of the robotic system based on the operation parameter (Nakazato, ¶0045, “The robot control unit 106 replays the control data and controls the parameters including the joint angle of the first robot arm 1003 based on the parameters set by the setting unit 101 in such a way as to realize the robot arm state at the replay position determined by the superimposed image generation unit 104.” ¶0051-0052, ¶0075, ¶0096, “the interference determination unit 308 simulates an operation of the first robot arm 1003 actually operated based on the three-dimensional shape and the control data and performs interference determination.” “if there is a portion where the distance between the robot arm and a workpiece or a working space is equal to or less than a threshold value having been determined beforehand, the interference determination unit 308 determines that an interference may occur at the identified portion and detects it as a possible interference portion.”)

As to claim 19, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller is configured to display a first operation parameter specified as the first interference stage and a second operation parameter specified as the second interference stage in such a manner that a user can change (Nakazato, ¶0102, “include the operation input unit described in the second exemplary embodiment, so that the observer can input and correct the control data while checking the presence of a possible interference.”),

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Sinnott et al. (US Pub 2016/0030962 A1)

As to claim 12, claim 9 is incorporated and Linnell discloses wherein the display controller is configured to display the warning event on the information display area in (See claim 10).
Linnell does not explicitly discloses different fonts.
Sinnott discloses different fonts (Sinnott, ¶0036, “the indicator signal may be an image, such as a hand, stop sign, or warning triangle, that may only be displayed upon detection of at least one of the first condition, the second condition, the third condition, and the fourth condition. Likewise, the indicator signal may be a change in shape of one or more of the plurality of cells and/or a change in font size or style of the value displayed in one or more of the plurality of cells.”).
Linnell and Sinnott are considered to be analogous art because all pertain to display warning. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “displayed with different fonts” as taught by Sinnott. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Matsushima (US Pub 2018/0345490 A1).

As to claim 20, claim 9 is incorporated and Linnell discloses the specify unit configured to specify the warning event as a first singular point stage or a second singular point stage based on the operation parameter, the first singular point stage being a stage where a singular point is caused in the robotic system (Linnell, Col 21, lines 14, “three possible errors 820 (reach, flip, singularity) are shown within visual curve window 814.” Col 21, lines 56-58, “errors related to individual robot motion paths such as singularities or joint flips may also trigger warning signals.”). 
Linnell does not discloses the second singular point stage being a stage where the robotic system is within a predetermined range from the first singular point stage, and 
wherein the display controller is configured to differ a first display format for displaying the first singular point stage on the information display area and a second display format for displaying the second singular point stage on the information display area. 
Matsushima teaches the second singular point stage being a stage where the robotic system is within a predetermined range from the first singular point stage (Matushima, ¶0042, “determine whether or not each of the calculated sampling points is in the vicinity of a singularity of the robot 10” ¶0046, “The vicinity of the singularity described above can be determined by determining whether or not there are sampling points in the region obtained by adding a predetermined set range to the position of the hand tip section (position of the TCP) of the robot determined as a singularity of the robot.”), and
(Matushima, ¶0051, “Such graphical image is generated so as to represent a linear trajectory passing through each of the sampling points, and to visually distinguish, on the liner trajectory, the portion inside the range of motion of the hand tip section of the robot 10, the portion outside the range of motion of the hand tip section, and the portions in the vicinity of singularities of the robot 10.” ¶0052, “the augmented-reality display processing section 20 can generate the graphic image so that the sampling points within the range of motion, the sampling points outside the range of motion, and the sampling points in the vicinity of a singularity are all shown as different colors or different shapes.” ¶0059, “FIG. 4, the region of symbol A represents the vicinity of a singularity (the shaded area in the drawing), the region of symbol B represents the portion outside the range of motion (the blank area within the dashed frame in the drawing), and the region of symbol C (the dotted section in the drawing) represents the normal operating ranges. The regions of symbols A, B and C may be distinguished by different colors.”)
Linnell and Matsushima are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “discloses the second singular point stage being a stage where the robotic system is within a predetermined range from the first singular point stage, and wherein the display controller is configured to (Matushima, ¶0015).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Matsushima (US Pub 2018/0345490 A1) and Inaguchi (US Pub 2016/0297043 A1)

As to claim 21, claim 9 is incorporated and Linnell does not disclose the specify unit configured to specify the warning event as a first acceleration stage or a second acceleration based on the operation parameter, the first acceleration stage being a stage where acceleration equal to or larger than a first threshold value is generated at a specific part of the robotic system, the second acceleration stage being a stage where acceleration smaller than the first threshold value and equal to or larger than a second threshold value is generated at the specific part of the robotic system, and wherein the 
Matsushima teaches the display controller is configured to differ a first display format for displaying the first singular point stage on the information display area and a second display format for displaying the second singular point stage on the information display area (Matushima, ¶0051, “Such graphical image is generated so as to represent a linear trajectory passing through each of the sampling points, and to visually distinguish, on the liner trajectory, the portion inside the range of motion of the hand tip section of the robot 10, the portion outside the range of motion of the hand tip section, and the portions in the vicinity of singularities of the robot 10.” ¶0052, “the augmented-reality display processing section 20 can generate the graphic image so that the sampling points within the range of motion, the sampling points outside the range of motion, and the sampling points in the vicinity of a singularity are all shown as different colors or different shapes.” ¶0059, “FIG. 4, the region of symbol A represents the vicinity of a singularity (the shaded area in the drawing), the region of symbol B represents the portion outside the range of motion (the blank area within the dashed frame in the drawing), and the region of symbol C (the dotted section in the drawing) represents the normal operating ranges. The regions of symbols A, B and C may be distinguished by different colors.”)
(Inaguchi, ¶0038, “The processor determines whether the calculated acceleration α is within a set range between a lower limit threshold 1 and an upper limit threshold 2 (step b2). If the acceleration α is within the range, the processor determines that the spindle 4 is not deteriorated and ends the processing. If the acceleration α is outside the range, the processor outputs an alarm (step b3) and ends the processing.” ¶0046, “the processor inspects whether acceleration equal to or smaller than the lower limit threshold 1 set in advance is present (step d7). When all accelerations are larger than the lower limit threshold 1, the processor determines whether acceleration equal to or larger than the upper limit threshold 2 is present (step d8). If all the calculated accelerations are within the range between the lower limit threshold 1 and the upper limit threshold 2, the processor ends the spindle-deteriorated-state inspection processing.” ¶0047, “On the other hand, when acceleration equal to or smaller than the lower limit threshold 1 or acceleration equal to or larger than the upper limit threshold 2 is present among the calculated accelerations, the processor outputs an alarm (step d9) and ends the processing.”)


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613